Title: From George Washington to Elias Dayton, 18 August 1781
From: Washington, George
To: Dayton, Elias


                        
                            Sir
                            Head Quarters 18th Augt 1781.
                        
                        You will be pleased to give the Officer commanding the Artillery upon the West side of the River such
                            assistance as he want in embarking the heavy Cannon. I am Sir Yr most obt Servt
                        
                            Go: Washington
                        
                        
                            P.S. You will prepare for a March to morrow Morning, with the Jersey Continental
                                Troops under your Command—You will receive further Orders this Evening—Baggage & every
                                thing else which appertains to the Troops is to be removed. Yr &ca
                        
                        
                            G. Washington
                        
                    